Case: 19-10712    Date Filed: 09/22/2020   Page: 1 of 3



                                                        [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 19-10712
                     ________________________

                 D.C. Docket No. 2:17-cv-00255-RWS



JULIO CESAR ROJAS-GUEVARA,

                                                           Plaintiff-Appellant,

                                  versus

HEATHER N. DUNN,
individually,
JESSICA MASON,
individually,
JOHN DOE,
individually,

                                                        Defendants-Appellees.

                     ________________________

              Appeal from the United States District Court
                 for the Northern District of Georgia
                    ________________________

                           (September 22, 2020)
                 Case: 19-10712       Date Filed: 09/22/2020       Page: 2 of 3



Before WILSON and JILL PRYOR, Circuit Judges, and CORRIGAN,* District
Judge.

PER CURIAM:

       In 2015, Julio Rojas-Guevara was arrested and charged with statutory rape—

a crime he did not commit. He spent nearly two months in jail. Four months later,

the prosecutor abandoned the charge and admitted that Rojas-Guevara was arrested

and detained in error.

       Rojas-Guevara filed a complaint under 42 U.S.C. § 1983, alleging that the

prosecutor, Heather Dunn, and an investigator in her office, Jessica Mason, were

responsible for his unlawful arrest and detention. Both defendants moved to

dismiss his complaint under Federal Rule of Civil Procedure 12(b)(6) for failure to

state a claim. In response, Rojas-Guevara moved for leave to amend his

complaint. The district court granted the defendants’ motions to dismiss,

concluding that Rojas-Guevara’s claims against Dunn were barred by absolute

prosecutorial immunity and that he failed to state a claim against Mason. The

district court denied Rojas-Guevara’s motion, finding that leave to amend the

complaint would have been futile.

       On appeal, Rojas-Guevara challenges the district court’s conclusions that he

failed to state a claim against Mason and that his proposed amended complaint was


*
  Honorable Timothy J. Corrigan, United States District Judge for the Middle District of Florida,
sitting by designation.
                                                2
                 Case: 19-10712       Date Filed: 09/22/2020       Page: 3 of 3



futile. 1 Undoubtedly, Rojas-Guevara was wronged when he was arrested, charged,

and jailed for a crime he did not commit. However, we agree with the district

court that his complaint failed to state a claim against Mason and that leave to file

his proposed amended complaint would have been futile.

        AFFIRMED.




1
  We review de novo a district court’s dismissal of a complaint under Rule 12(b)(6) for failure to
state a claim. Hill v. White, 321 F.3d 1334, 1335 (11th Cir. 2003) (per curiam). We review a
district court’s denial of a motion to amend for abuse of discretion, but we review de novo a
decision that an amendment to a complaint would be futile. Cockrell v. Sparks, 510 F.3d 1307,
1310 (11th Cir. 2007) (per curiam).
                                                3